Exhibit 10(g)
EMPLOYMENT AGREEMENT
between
INTEGRA BANK CORPORATION
and
RAYMOND D. BECK
(Effective October 15, 2008)

 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
between
INTEGRA BANK CORPORATION
and
RAYMOND D. BECK
This Employment Agreement (“Agreement”) is made and entered into on this 15th
day of October 2008, by and between Integra Bank Corporation, an Indiana
corporation (the “Company”) and Raymond D. Beck (“Executive”).
Recitals
A. Executive is an employee of the Company and its subsidiary, Integra Bank
N.A., serving as Executive Vice President, Chief Credit and Risk Officer.
B. The Company and Executive desire to enter into an agreement embodying the
terms of Executive’s employment with the Company.
Agreement
NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:
1. Effective Date. This Agreement shall be effective as of October 15, 2008 (the
“Effective Date”).
2. Term of Employment. Subject to earlier termination as provided in Section 7
of this Agreement, the original term of this Agreement shall begin on the
Effective Date and shall end on December 31, 2009; provided, however, that this
Agreement shall be automatically extended for successive terms of one (1) year
each (the original term plus any extensions of the term are hereinafter referred
to as the “Term”) unless either party provides written notice not to so extend
to the other party at least sixty (60) calendar days before the scheduled
expiration of the Term, in which case no further automatic extension shall occur
and the Term shall end on the scheduled expiration date.
3. Position and Responsibilities. During the Term, Executive agrees to continue
to serve in his current position(s) and/or in such other senior management
position(s) as the Board of Directors of the Company (the “Board”) may
designate. In this capacity the Executive shall have such duties, authorities
and responsibilities as are commensurate with such position(s) and such other
duties and responsibilities as the Board shall designate that are consistent
with such position(s).

 

 



--------------------------------------------------------------------------------



 



4. Standard of Care. During the Term, Executive (a) will devote his full working
time, attention, energies and skills exclusively to the business and affairs of
the Company and its affiliates; (b) will exercise the highest degree of loyalty
and the highest standards of conduct in the performance of his duties; (c) will
not, except as noted herein, engage in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, without the express written consent of the Company; and (d) will not
take any action that deprives the Company of any business opportunities or
otherwise act in a manner that conflicts with the best interests of the Company
or that is detrimental to the business of the Company; provided, however, this
Section 4 shall not be construed as preventing Executive (y) from investing his
personal assets in such form or manner as will not require his services in the
daily operations and affairs of the businesses in which such investments are
made, or (z) from participating in charitable or other not-for-profit activities
as long as such activities do not interfere with Executive’s work for the
Company (or its affiliates).
5. Compensation and Benefits. As remuneration for all services to be rendered by
Executive during the Term, and as consideration for complying with the covenants
herein, the Company shall pay and provide to Executive the following:
5.1. Annual Base Salary. The Company shall pay Executive a base salary of Two
Hundred Twelve Thousand Dollars ($212,000) (the “Base Salary”) on an annualized
basis. The Company shall review the Base Salary approximately annually during
the Term to determine, at the discretion of the Company, whether the Base Salary
should be increased and, if so, the amount of such adjustment and the time at
which the adjustment should take effect. The Base Salary shall be paid to
Executive consistent with the customary payroll practices of the Company.
5.2. Incentive Bonus. Executive shall be entitled to participate during the Term
in the Integra Bank Corporation Annual Cash Incentive Plan and in any other
incentive bonus plan which the Company may adopt and implement from time to time
during the Term with respect to Executive’s specific position. Nothing contained
in this Section shall obligate the Company to institute, maintain or refrain
from changing, amending or discontinuing any incentive bonus plan, so long as
such changes are similarly applicable to other employees under such plan.
5.3. Equity Compensation. Executive shall be entitled to participate during the
Term in the Integra Bank Corporation 2007 Equity Incentive Plan and in any other
equity compensation plan which the Company may adopt and implement from time to
time during the Term. Nothing contained in this Section shall obligate the
Company to institute, maintain or refrain from changing, amending or
discontinuing any equity compensation plan, so long as such changes are
similarly applicable to other employees under such plan.
5.4. Employee Benefits. The Company shall provide to Executive employee fringe
benefits to which other employees of the Company are generally entitled,
commensurate with his position with the Company and subject to the eligibility
requirements and other terms and conditions of such plans, including life
insurance coverage under the Integra Bank National Association Group Term
Carve-Out Plan. Nothing contained in this Section shall obligate the Company to
institute, maintain or refrain from changing, amending or discontinuing any
employee fringe benefit plan, so long as such changes are similarly applicable
to other employees generally.

 

-2-



--------------------------------------------------------------------------------



 



6. Reimbursement of Business Expenses. The Company shall pay or reimburse
Executive for all ordinary and necessary expenses, in a reasonable amount, which
Executive incurs in performing his duties under this Agreement. Such expenses
shall be paid or reimbursed to Executive consistent with the expense
reimbursement policies of the Company in effect from time to time and Executive
agrees to abide by any such expense reimbursement policies.
7. Termination of Employment.
7.1. Termination Due to Death. If Executive dies during the Term, this Agreement
shall terminate on the date of Executive’s death. Upon the death of Executive,
the Company’s obligation to pay and provide to Executive compensation and
benefits under this Agreement shall immediately terminate, except: (a) the
Company shall pay Executive or Executive’s legal representative that portion of
his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
or Executive’s legal representative such other payments and benefits, if any,
which had accrued hereunder before Executive’s death. Other than the foregoing,
the Company shall have no further obligations to Executive (or Executive’s legal
representatives, including Executive’s estate, heirs, executors, administrators
and personal representatives) under this Agreement.
7.2. Termination Due to Disability. If Executive suffers a Disability (as
hereafter defined), the Company shall have the right to terminate this Agreement
and Executive’s employment with the Company. The Company shall deliver written
notice to Executive of the Company’s termination because of Disability, pursuant
to this Section 7.2, specifying in such notice a termination date not less than
seven (7) calendar days after the giving of the notice (the “Disability Notice
Period”), and this Agreement, and Executive’s employment by the Company, shall
terminate at the close of business on the last day of the Disability Notice
Period.
Upon the termination of this Agreement because of Disability, the Company’s
obligation to pay and provide to Executive compensation and benefits under this
Agreement shall immediately terminate, except: (a) the Company shall pay
Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date; and (b) the Company shall
pay or provide Executive such other payments and benefits, if any, which had
accrued hereunder before the termination for Disability. Other than the
foregoing, the Company shall have no further obligations to Executive under this
Agreement.
The term “Disability” shall mean either (i) when Executive is deemed disabled in
accordance with the long-term disability insurance policy or plan of the Company
in effect at the time of the illness or injury causing the disability or
(ii) the inability of Executive, because of injury, illness, disease or bodily
or mental infirmity, to perform the essential functions of his job (with or
without reasonable accommodation) for more than one hundred twenty (120) days
during any period of twelve (12) consecutive months.

 

-3-



--------------------------------------------------------------------------------



 



7.3. Termination by the Company Without Cause. At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
without cause for any reason or no reason by notifying Executive in writing of
the Company’s intent to terminate, specifying in such notice the effective
termination date, and this Agreement and Executive’s employment with the Company
shall terminate at the close of business on the termination date specified in
the Company’s notice. Upon termination of Executive’s employment by the Company
without cause and in the absence of a Change in Control (as defined in
Section 7.12), the Company’s obligation to pay and provide Executive
compensation and benefits under this Agreement shall immediately terminate,
except: (a) the Company shall pay Executive that portion of his Base Salary, at
the rate then in effect, which shall have been earned through the termination
date; (b) the Company shall pay or provide Executive such other payments and
benefits, if any, which had accrued hereunder before the termination date; and
(c) in addition, the Company shall pay Executive severance compensation in a
lump sum payment within thirty (30) days after the termination of employment
equal to one and one-half (1.5) times the Base Salary in effect immediately
prior to termination.
7.4. Termination by the Company For Cause. At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
for “Cause” as provided in this Section 7.4. “Cause” shall mean the occurrence
of one or more of the following events: (a) Executive’s conviction for a felony
or of any crime involving moral turpitude; (b) Executive’s engaging in any
illegal conduct or willful misconduct in the performance of his employment
duties for the Company (or its affiliates); (c) Executive’s engaging in any
fraudulent or dishonest conduct in his dealings with, or on behalf of, the
Company (or its affiliates); (d) Executive’s failure or refusal to follow the
lawful instructions of the Company, if such failure or refusal continues for a
period of five (5) calendar days after the Company delivers to Executive a
written notice stating the instructions which Executive has failed or refused to
follow; (e) Executive’s breach of any of Executive’s obligations under this
Agreement; (f) Executive’s gross or habitual negligence in the performance of
his employment duties for the Company (or its affiliates); (g) Executive’s
engaging in any conduct tending to bring the Company into public disgrace or
disrepute or to injure the reputation or goodwill of the Company;
(h) Executive’s material violation of the Company’s business ethics or
conflict-of-interest policies, as such policies currently exist or as they may
be amended or implemented during Executive’s employment with the Company;
(i) Executive’s misuse of alcohol or illegal drugs which interferes with the
performance of Executive’s employment duties for the Company or which
compromises the reputation or goodwill of the Company; (j) Executive’s
intentional violation of any applicable banking law or regulation in the
performance of Executive’s employment duties for the Company; or (k) Executive’s
failure to abide by any employment rules or policies applicable to the Company’s
employees generally that Company currently has or may adopt, amend or implement
from time to time during Executive’s employment with the Company.
Upon the occurrence of any of the events specified above, the Company may
terminate Executive’s employment for Cause by notifying Executive in writing of
its decision to terminate his employment for Cause, and Executive’s employment
and this Agreement shall terminate at the close of business on the date on which
the Company gives such notice.

 

-4-



--------------------------------------------------------------------------------



 



Upon termination of Executive’s employment by the Company for Cause, the
Company’s obligation to pay or provide Executive compensation and benefits under
this Agreement shall terminate, except: (a) the Company shall pay Executive that
portion of his Base Salary, at the rate then in effect, which shall have been
earned through the termination date; and (b) the Company shall pay or provide
Executive such other payments or benefits, if any, which had accrued hereunder
before the termination date. Other than the foregoing, the Company shall have no
further obligations to Executive under this Agreement.
7.5. Termination by the Company in Connection with a Change in Control. If at
any time during the Term Executive’s employment under this Agreement is
terminated by the Company without the Executive’s prior written consent other
than for any of the reasons set forth in Sections 7.1, 7.2 and 7.4 within six
(6) months before or within two (2) years after a Change in Control, the
Company’s obligation to pay or provide Executive compensation and benefits under
this Agreement shall terminate, except (a) the Company shall pay Executive that
portion of his Base Salary, at the rate then in effect, which shall have been
earned through the termination date; (b) the Company shall pay or provide
Executive such other payments or benefits, if any, which had accrued hereunder
before the termination date; and (c) in addition, the Company shall pay
Executive within (30) days following such a termination or, if later, such a
Change in Control, a lump sum severance payment of an amount equal to the
greater of the amount calculated under the following clauses (1) and (2): (1) a
cash payment in an amount that, when added to all other accelerated payments or
benefits to Executive, would be equal to two and nine-tenths (2.9) times the
“Base Amount” and (2) two and nine-tenths (2.9) times the Base Amount minus the
full amount payable by the Executive to the Internal Revenue Service under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”). For
purposes of this Agreement, “Base Amount” is defined as Executive’s average
includable salary, bonus, incentive payments and similar compensation paid by
the Company for the five (5) most recent taxable years ending before the date on
which the Change in Control occurs (or such shorter period of time that the
Executive has been employed by the Company). The definition, interpretation and
calculation of the dollar amount of Base Amount shall be in a manner consistent
with and as required by the provisions of Section 280G of the Code, and the
regulations and rulings of the Internal Revenue Service promulgated thereunder.
7.6. Termination by Executive For Good Reason. At any time during the Term,
Executive may terminate this Agreement and his employment with the Company by
giving the Company written notice of termination for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean any of the following:
(i) any material breach by the Company of any provision of this Agreement which
is not cured by the Company within ten (10) days of receipt by the Company of
written notice from Executive specifying with particularity the existence and
nature of the breach; or

 

-5-



--------------------------------------------------------------------------------



 



(ii) the occurrence of any one of the following events within six (6) months
prior to or within two (2) years following a Change in Control:
(A) Without Executive’s express written consent, the assignment of Executive to
any duties which are materially inconsistent with his positions, duties,
responsibilities or status with the Company immediately prior to the earlier of
termination of employment or the Change in Control or a substantial reduction of
his duties or responsibilities which does not represent a promotion from his
position, duties or responsibilities immediately prior to the earlier of
termination of employment or the Change in Control.
(B) A reduction by the Company in Executive’s salary from the level of such
salary immediately prior to the earlier of termination of employment or the
Change in Control or the Company’s failure to increase (within twelve
(12) months of Executive’s last increase in base salary) Executive’s base salary
after a Change in Control in an amount which at least equals, on a percentage
basis, the average percentage increase in base salary for all executive and
senior officers of the Company effected in the preceding twelve (12) months.
(C) The failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which Executive participates, including but not
limited to the Company’s stock option plans, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan), with which Executive
has consented, has been made with respect to such plan in connection with the
Change in Control, or the failure by the Company to continue Executive’s
participation therein, or any action by the Company which would directly or
indirectly materially reduce Executive’s participation therein.
(D) The failure by the Company to continue to provide Executive with benefits
substantially similar to those enjoyed by Executive or to which Executive was
entitled under any of the Company’s principal pension, profit sharing, life
insurance, medical, dental, health and accident, or disability plans in which
Executive was participating immediately prior to the earlier of the termination
of employment or the Change in Control, the taking of any action by the Company
which would directly or indirectly materially reduce any of such benefits or
deprive Executive of any material fringe benefit enjoyed by Executive or to
which Executive was entitled immediately prior to the earlier of the termination
of employment or the Change in Control, or the failure by the Company to provide
Executive with the number of paid vacation and sick leave days to which
Executive is entitled on the basis of years of service or position with the
Company in accordance with the Company’s normal vacation policy in effect on the
date hereof.

 

-6-



--------------------------------------------------------------------------------



 



(E) The Company’s requiring Executive to be based anywhere other than the
metropolitan area where the Company office at which he was based immediately
prior to the earlier of the termination of employment or the Change in Control
was located, except for required travel on the Company’s business in accordance
with the Company’s past management practices.
(F) Any failure of the Company to obtain the assumption of the obligation to
perform this Agreement by any successor as contemplated in Section 12.1 hereof.
(G) Any failure by the Company or its shareholders, as the case may be, to
reappoint or reelect Executive to a corporate office held by him immediately
prior to the earlier of the termination of employment or the Change in Control
or his removal from any such office including any seat held at such time on the
Company’s Board of Directors.
(H) The effectiveness of a resignation, tendered at any time, either before or
after a Change in Control and regardless of whether formally characterized as
voluntary or otherwise, by Executive of any corporate office held by him
immediately prior to the Change in Control or of any seat held at such time on
the Company’s Board of Directors, at the request of the Company or at the
request of the person obtaining control of the Company in such Change in
Control.
(I) Any request by the Company that Executive participate in an unlawful act.
(J) Any breach by the Company of any provision of this Agreement which is not
cured by the Company within ten (10) business days after receipt by the Company
of written notice from Executive specifying with particularity the existence and
nature of the breach.
Notwithstanding anything in this Agreement to the contrary, Executive’s right to
terminate Executive’s employment pursuant to this Section 7.6 shall not be
affected by Executive’s incapacity due to physical or mental illness.

 

-7-



--------------------------------------------------------------------------------



 



If this Agreement and Executive’s employment are terminated by Executive for the
Good Reason listed in Section 7.6(i), the Company’s obligation to pay or provide
Executive compensation and benefits under this Agreement shall terminate, except
(a) the Company shall pay Executive that portion of his Base Salary, at the rate
then in effect, which shall have been earned through the termination date;
(b) the Company shall pay or provide Executive such other payments or benefits,
if any, which had accrued hereunder before the termination date; and (c) in
addition, the Company shall pay Executive severance compensation in a lump sum
payment within (30) days after the termination of employment equal to one
(1) times the Base Salary in effect immediately prior to termination.
If this Agreement and Executive’s employment are terminated by Executive for any
of the Good Reasons listed in Sections 7.6(ii)(A) through (J), the Company’s
obligation to pay or provide Executive compensation and benefits under this
Agreement shall terminate, except (a) the Company shall pay Executive that
portion of his Base Salary, at the rate then in effect, which shall have been
earned through the termination date; (b) the Company shall pay or provide
Executive such other payments or benefits, if any, which had accrued hereunder
before the termination date; and (c) in addition, the Company shall pay
Executive within (30) days following such a termination or, if later, such a
Change in Control, a lump sum severance payment equal to the amount payable by
the Company under Section 7.5.
7.7. Termination By Executive Without Good Reason. At any time during the Term,
Executive may terminate this Agreement and his employment with the Company for
reasons other than Good Reason or for no reason by giving the Company written
notice of termination, specifying in such notice a termination date not less
than sixty (60) calendar days after the giving of the notice (the “Executive’s
Notice Period”), and Executive’s employment with the Company shall terminate at
the close of business on the last day of Executive’s Notice Period; provided,
however, that in response to Executive’s notice of termination, the Company
shall have the right to terminate Executive’s employment with the Company at any
time during the Executive’s Notice Period. Upon termination of Executive’s
employment with the Company under this Section 7.7, whether at the end of
Executive’s Notice Period or earlier as designated by the Company, the Company’s
obligation to pay Executive compensation and benefits under this Agreement shall
immediately terminate, except: (a) the Company shall pay Executive that portion
of his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
such other payments and benefits, if any, which had accrued hereunder before the
termination date. Other than the foregoing, the Company shall have no further
obligations to Executive under this Agreement.
7.8. Non-Renewal By Executive. In the event Executive elects not to renew this
Agreement by giving notice of non-renewal pursuant to Section 2, this Agreement
and Executive’s employment shall terminate at the end of the then current Term.
Upon termination of Executive’s employment as a result of Executive’s
non-renewal of this Agreement, the Company’s obligation to pay and provide
Executive compensation and benefits under this Agreement shall immediately
terminate, except: (a) the Company shall pay Executive that portion of his Base
Salary, at the rate then in effect, which shall have been earned through the
termination date; and (b) the Company shall pay or provide Executive such other
payments and benefits, if any, which had accrued hereunder before the
termination date. Other than the foregoing, the Company shall have no further
obligations to Executive under this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



7.9. Non-Renewal by the Company. In the event the Company elects not to renew
this Agreement by giving notice of non-renewal pursuant to Section 2, this
Agreement and Executive’s employment shall terminate at the end of the then
current Term. Upon termination of Executive’s employment as a result of the
Company’s non-renewal of this Agreement, the Company’s obligation to pay and
provide Executive compensation and benefits under this Agreement shall
immediately terminate, except: (a) the Company shall pay Executive that portion
of his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
such other payments and benefits, if any, which had accrued hereunder before the
termination date. Other than the foregoing, the Company shall have no further
obligations to Executive under this Agreement.
7.10. Forfeiture of Compensation. In the event Executive breaches any of the
non-disclosure or restrictive covenant provisions of Sections 8 or 9 of this
Agreement following termination of employment, Executive immediately shall
(a) forfeit his right to receive (and the Company shall no longer be obligated
to pay) any severance compensation under this Agreement, (b) forfeit any stock
options, stock appreciation rights or other rights granted under any equity
incentive compensation plans of the Company, regardless whether such options or
rights are vested, unvested, exercisable or unexercisable, (c) disgorge and
repay to the Company any gross profits realized from the exercise within the two
(2) year period immediately preceding such termination of any Company stock
options or stock appreciation rights and other rights that were granted during
the four (4) year period immediately preceding such termination, (d) disgorge
and repay to the Company an amount equal to the current market value of any
restricted stock or other full value equity awards which were granted to
Executive within the four (4) year period immediately preceding such termination
and vested to Executive during the two (2) year period immediately preceding
such termination and (e) repay to the Company any cash incentive or bonus
payments paid to Executive within the two (2) year period immediately preceding
such termination. The Company and Executive acknowledge and agree that the
foregoing remedies are in addition to, and not in lieu of, any and all other
legal and/or equitable remedies that may be available to Company in connection
with Executive’s breach or threatened breach, of any non-disclosure or
restrictive covenant provision set forth in Sections 8 and 9 of this Agreement.
7.11. Resignation as Officer and/or Director Upon Employment Termination. In the
event Executive’s employment with the Company terminates for any reason
(including, without limitation, pursuant to Sections 7.1 – 7.9 herein),
Executive agrees and covenants that he will immediately resign any and all
positions, including, without limitation, as an officer and/or member of the
Board of Directors, he may hold with the Company or any of its subsidiaries or
affiliates.

 

-9-



--------------------------------------------------------------------------------



 



7.12. Definition of Change in Control. As used in this Agreement, “Change in
Control” of the Company means:
(i) The acquisition, within a 12-month period ending on the date of the most
recent acquisition, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act as in effect from time to time) of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that the following acquisitions shall
not constitute an acquisition of control: (A) any acquisition by a Person who,
immediately before the commencement of the 12-month period, already held
beneficial ownership of thirty-five percent (35%) or more of that combined
voting power; (B) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (C) any
acquisition by the Company, (D) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (E) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this Section 7.12 are satisfied;
(ii) The replacement of a majority of members of the Board of Directors during
any 12-month period, by members whose appointment or election is not endorsed by
a majority of the members of the Board of Directors prior to the date of the
appointment or election;
(iii) A reorganization, merger or consolidation, in each case, unless, following
such reorganization, merger or consolidation, (A) more than sixty percent (60%)
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the outstanding
Company common stock and outstanding Company voting securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the outstanding Company stock and outstanding Company
voting securities, as the case may be, (B) no Person (excluding the Company, any
employee benefit plan or related trust of the Company or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
outstanding Company common stock or outstanding voting securities, as the case
may be) beneficially owns, directly or indirectly, twenty-five percent (25%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation;

 

-10-



--------------------------------------------------------------------------------



 



(iv) A complete liquidation or dissolution of the Company; or
(v) The sale or other disposition of all or substantially all of the assets of
the Company, other than any of the following dispositions: (A) to a corporation
with respect to which following such sale or other disposition (x) more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company common stock and outstanding
Company voting securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Company common stock and
outstanding Company voting securities, as the case may be, (y) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty-five
percent (25%) or more of the outstanding Company common stock or outstanding
Company voting securities, as the case may be) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (z) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; (B) to a shareholder of the Company in exchange for or with respect to
its stock; (C) to a Person that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all outstanding stock of the
Company; or (D) to an entity, at least fifty percent (50%) or more of the total
value or voting power of which is owned, directly or directly, by the Company or
by a Person described in (C).
Despite any other provision of this Section 7.12 to the contrary, an occurrence
shall not constitute a Change in Control if it does not constitute a change in
the ownership or effective control, or in the ownership of a substantial portion
of the assets of, the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Code and its interpretive regulations.

 

-11-



--------------------------------------------------------------------------------



 



7.13. Severance Release. Executive acknowledges and agrees that the Company’s
payment of the severance compensation pursuant to Sections 7.3, 7.5 or 7.6 of
this Agreement shall be deemed to constitute a full settlement and discharge of
any and all obligations of the Company to Executive arising out of this
Agreement, Executive’s employment with the Company and/or the termination of
Executive’s employment with the Company, except for any vested rights Executive
may have under any insurance, stock option or equity compensation plan or any
other employee benefit plans sponsored by the Company. Executive further
acknowledges and agrees that as a condition to receiving any of the severance
compensation pursuant to Section 7.3, 7.5 or 7.6 of this Agreement, Executive
will execute and deliver to the Company a Release Agreement in form and
substance reasonably satisfactory to the Company pursuant to which Executive
will release and waive any and all claims against the Company (and its officers,
directors, shareholders, employees and representatives) arising out of this
Agreement, Executive’s employment with the Company, and/or the termination of
Executive’s employment with the Company, including without limitation claims
under all federal, state and local laws; provided, however, that such Release
Agreement shall not affect or relinquish (a) any vested rights Executive may
have under any insurance, stock option or equity compensation plan, or other
employee benefit plan sponsored by the Company, (b) any claims for reimbursement
of business expenses incurred prior to the employment termination date, or
(c) any rights to severance compensation under Sections 7.3, 7.5 or 7.6 of this
Agreement.
7.14. Suspension of Payments Upon Termination. If, as of the date his employment
terminates, Executive is a “key employee” within the meaning of Section 416(i)
of the Code, without regard to paragraph 416(i)(5) thereof, and the Company has
stock that is publicly traded on an established securities market or otherwise,
any deferred compensation payments otherwise payable because of employment
termination will be suspended until, and will be paid to Executive on, the first
day of the seventh month following the month in which Executive’s last day of
employment occurs. For purposes of this Section 7.14, “deferred compensation”
means compensation provided under a nonqualified deferred compensation plan as
defined in, and subject to, Section 409A of the Code.
8. Non-Disclosure. Executive acknowledges that during the course of Executive’s
employment by the Company Executive will be creating, making use of, acquiring,
and/or adding to confidential information relating to the business and affairs
of the Company (and its affiliates), which information will include, without
limitation, procedures, methods, manuals, lists of customers, suppliers and
other contacts, marketing plans, business plans, financial data, and personnel
information. Executive covenants and agrees that Executive shall not, at any
time during Executive’s employment with the Company, or thereafter, directly or
indirectly, use, divulge or disclose for any purpose whatsoever any of the
Company’s (or its affiliates’) confidential information or trade secrets, except
in the course of Executive’s work for and on behalf of the Company (or its
affiliates). Upon the termination of Executive’s employment with the Company, or
at the Company’s request, Executive shall immediately deliver to the Company any
and all records, documents, or electronic data (in whatever form or media), and
all copies thereof, in Executive’s possession or under Executive’s control,
whether prepared by Executive or others, containing confidential information or
trade secrets relating to the Company (or its affiliates). Executive
acknowledges and agrees that his obligations under this Section shall survive
the expiration or termination of this Agreement and the cessation of his
employment with the Company for whatever reason.

 

-12-



--------------------------------------------------------------------------------



 



9. Restrictive Covenants. Executive acknowledges that in connection with his
employment with the Company he has provided and will continue to provide
executive-level services that are of a unique and special value and that he has
been and will continue to be entrusted with confidential and proprietary
information concerning the Company and its affiliates. Executive further
acknowledges that the Company and its affiliates are engaged in highly
competitive businesses and that the Company and its affiliates expend
substantial amounts of time, money and effort to develop trade secrets, business
strategies, customer relationships, employee relationships and goodwill, and
Executive has benefited and will continue to benefit from these efforts.
Therefore, as an essential part of this Agreement, Executive agrees and
covenants to comply with the following restrictive covenants.
9.1. Non-Competition. During Executive’s employment with the Company and for one
(1) year from the date of termination of employment, Executive will not, in the
Restricted Geographic Area, engage in any Competitive Business (a) in the same
or similar capacity or function to that in which Executive worked for the
Company, (b) in any executive level or senior management capacity, or (c) in any
other capacity in which Executive’s knowledge of the Company’s confidential
information or the customer goodwill Executive helped to develop on behalf of
the Company would facilitate or support Executive’s work for such competitor or
competitive enterprise. For purposes of this Agreement, the term “Restricted
Geographic Area” means and includes: (w) Kenton County, Kentucky; (x) all
counties contiguous to Kenton County; (y) any county in which the Company or any
of its subsidiaries has an office or branch location; and (z) all counties
contiguous to the counties referred to in subpart (y) above. For purposes of
this Agreement, the term “Competitive Business” means any business that is
traditionally engaged in by a bank, a bank holding company or a financial
holding company, or that provides products and services similar to and
competitive with the products and services provided by the Company or any of its
subsidiaries. Notwithstanding the foregoing, Executive may make and retain
investments in less than one percent of the equity of any entity engaged in a
Competitive Business, if such equity is listed on a national securities exchange
or regularly traded in an over-the-counter market.
9.2. Non-Solicitation of Customers. During Executive’s employment with the
Company and for two (2) years from the date of termination of employment,
Executive will not provide, sell, market or endeavor to provide, sell or market
any Competing Products/Services to any of the Company’s Customers, or otherwise
solicit or communicate with any of the Company’s Customers for the purpose of
selling or providing any Competing Products/Services. For purposes of this
Agreement, the term “Competing Products/Services” means any products or services
similar to or competitive with the products or services offered by the Company
or any of its subsidiaries. For purposes of this Agreement, the term “Company’s
Customers” means any person or entity that has engaged in any banking services
with, or has purchased any products or services from, the Company or any of its
subsidiaries at any time during the Executive’s employment.
9.3. Non-Interference With Customers. During Executive’s employment with the
Company and for two (2) years from the date of termination of employment,
Executive will not urge, induce or seek to induce any of the Company’s Customers
to terminate their business with the Company or to cancel, reduce, limit or in
any manner interfere with the Company’s Customers’ business with the Company.

 

-13-



--------------------------------------------------------------------------------



 



9.4. Non-Interference With Contractors and Vendors. During the term of
Executive’s employment with the Company and for two (2) years from the date of
termination of employment, Executive will not urge, induce or seek to induce any
of the Company’s independent contractors, subcontractors, consultants, vendors
or suppliers to terminate their relationship with, or representation of, the
Company or to cancel, withdraw, reduce, limit, or in any manner modify any of
such person’s or entity’s business with, or representation of, the Company.
9.5. Non-Solicitation of Employees. During the term of Executive’s employment
with the Company and for two (2) years from the date of termination of
employment, Executive will not solicit, recruit, hire, employ or attempt to hire
or employ, or assist anyone in the recruitment or hiring of, any person who is
then an employee of the Company, or urge, influence, induce or seek to induce
any employee of the Company to terminate his/her relationship with the Company.
9.6. Direct or Indirect Activities. Executive acknowledges and agrees that the
covenants contained in this Section 9 prohibit Executive from engaging in
certain activities directly or indirectly, whether on Executive’s own behalf or
on behalf of any other person or entity, and regardless of the capacity in which
Executive is acting, including without limitation as an employee, independent
contractor, owner, partner, officer, agent, consultant, or advisor.
9.7. Survival of Restrictive Covenants. Executive acknowledges and agrees that
his obligations under this Section 9 shall survive the expiration or termination
of this Agreement and the cessation of his employment with the Company for
whatever reason.
9.8. Extension. In the event Executive violates any of the restrictive covenants
contained in this Section 9, the duration of such restrictive covenant shall
automatically be extended by the length of time during which Executive was in
violation of such restriction.
9.9. Severability; Modification of Restrictions. Although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
particularly given the competitive nature of the Company’s business and
Executive’s position with the Company, Executive and the Company acknowledge and
agree that: (a) if any covenant, subsection, portion or clause of this Section 9
is determined to be unenforceable or invalid for any reason, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement; and (b) if any particular covenant,
subsection, provision or clause of this Section 9 is determined to be
unreasonable or unenforceable for any reason, including, without limitation, the
time period, geographic area, and/or scope of activity covered by any
restrictive covenant, such covenant, subsection, provision or clause shall
automatically be deemed reformed such that the contested covenant, subsection,
provision or clause shall have the closest effect permitted by applicable law to
the original form and shall be given effect and enforced as so reformed to
whatever extent would be reasonable and enforceable under applicable law.

 

-14-



--------------------------------------------------------------------------------



 



10. Remedies. Executive recognizes that a breach or threatened breach by
Executive of Section 8 or Section 9 of this Agreement will give rise to
irreparable injury to the Company and that money damages will not be adequate
relief for such injury. Notwithstanding Section 14.8 of this Agreement,
Executive agrees that the Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available, including the
recovery of money damages.
11. No Additional Payment to Account for Excise Taxes. In the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall not be entitled to
receive any additional payment in any amount as a “gross up”, reimbursement or
indemnity for such Excise Tax.
12. Assignment.
12.1. Assignment by Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon any and all
successors and assigns of the Company, including without limitation by asset
assignment, stock sale, merger, consolidation or other corporate reorganization.
12.2. Non-Assignment by Executive. The services to be provided by Executive to
the Company hereunder are personal to Executive, and Executive’s duties may not
be assigned by Executive.
13. Notice. Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:
If to the Company:
Integra Bank Corporation
21 Southeast Third Street
P.O. Box 868
Evansville, Indiana 47705-0868
Attention: Chief Executive Officer

 

-15-



--------------------------------------------------------------------------------



 



If to Executive:
Raymond D. Beck
470 Chesapeake Avenue
Ft. Thomas, Kentucky 41075
A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or express mail shall be
deemed delivered and effective one (1) day after it is deposited with the postal
authority or commercial carrier. A notice sent by certified or registered mail
shall be deemed delivered and effective two (2) days after it is deposited with
the postal authority.
14. Miscellaneous.
14.1. Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto.
14.2. Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument approved by the Board or its compensation
committee.
14.3. Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
14.4. Tax Withholding. The Company may withhold from any compensation or
benefits payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.
14.5. Contractual Rights to Benefits. Nothing herein contained shall require or
be deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
14.6. No Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.

 

-16-



--------------------------------------------------------------------------------



 



14.7. Governing Law; Choice of Forum. To the extent not preempted by federal
law, the provisions of this Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, notwithstanding any state’s
choice-of-law or conflicts-of-law rules to the contrary. The Company and
Executive further acknowledge and agree that this Agreement is intended, among
other things, to supplement the provisions of the Uniform Trade Secrets Act, as
amended from time to time, and the duties Executive owes to the Company under
the common law, including, but not limited to, the duty of loyalty. The parties
agree that any legal action pursuant to Section 10 of this Agreement shall be
commenced and maintained exclusively before any appropriate state court of
record in Vanderburgh County, Indiana, or in the United States District Court
for the Southern District of Indiana, Evansville Division, and the parties
hereby submit to the jurisdiction and venue of such courts and waive any right
to challenge or otherwise object to personal jurisdiction or venue in any action
commenced or maintained in such courts.
14.8. Arbitration of Disputes. Except as provided in Section 10 of this
Agreement, any controversy or claim arising out of or relating to this Agreement
or the breach thereof, shall be settled by binding arbitration in the City of
Evansville, Indiana, in accordance with the laws of the State of Indiana by
three arbitrators, one of whom shall be appointed by the Company, one by
Executive and the third of whom shall be appointed by the first two arbitrators.
The arbitration shall be conducted in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section. Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. The
expenses of arbitration, and the fees of the arbitrators, shall be paid by the
party determined by the arbitrators as the non-prevailing party. In addition,
the prevailing party shall be entitled to recover its costs, including
reasonable attorneys’ fees, incurred in connection with the arbitration, any
proceeding under Section 10 and any subsequent enforcement of any arbitration
award in court.
14.9. Interpretation. This Agreement shall be interpreted and applied in a
manner consistent with the applicable standards for nonqualified deferred
compensation plans established by Section 409A of the Code and its interpretive
regulations and other regulatory guidance. To the extent that any terms of this
Agreement would subject Executive to gross income inclusion, interest, or
additional tax pursuant to Section 409A of the Code, those terms are to that
extent superseded by, and shall be adjusted to the minimum extent necessary to
satisfy, the applicable Section 409A of the Code standards.

 

-17-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement,
intending it to be effective as of the Effective Date.

                      INTEGRA BANK CORPORATION
 
                    By:   /s/ MICHAEL T. VEA       /s/ RAYMOND D. BECK          
           
 
  Name:   Michael T. Vea       Raymond D. Beck    
 
  Title:   Chairman of the Board, President            
 
      and Chief Executive Officer            
 
                   
 
      “Company”       “Executive”    

 

-18-